Exhibit 10.2

 

  

SEPARATION AGREEMENT

 

 

THIS SEPARATION AGREEMENT (the “Agreement”) is entered into as of the 3rd day of
June 2016 by and between Joseph P. Hernon (“Employee”) and Towerstream
Corporation, a Delaware corporation (the “Company”), (together, the “Parties”).

 

WHEREAS, Employee is employed as the Chief Financial Officer and

 

WHEREAS, the Company and Employee desire to enter into this Agreement providing
for Employee’s amicable resignation from the Company’s employment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereby agree as follows:

 

1.     Termination Date. Employee acknowledges that his last day of employment
with the Company shall be June 3, 2016 (the “Termination Date”). Employee shall
resign effective as of June 3, 2016 from all offices associated with the Company
or any subsidiaries (the “Subsidiaries”). Employee further understands and
agrees that, as of the Termination Date, he will be no longer authorized to
conduct any business on behalf of the Company as an executive or to hold himself
out as an officer of the Company or its Subsidiaries, except as otherwise
provided herein. Any and all positions and/or titles held by Employee with the
Company or any Subsidiaries of the Company will be deemed to have been resigned
as of the Termination Date, except as otherwise provided herein.

 

2.     Severance Payment. The Company shall pay or provide to Employee the
following benefits:

 

 

(a)

Three months of Employee’s current base salary of $325,000 payable on July 1,
2016, paid to Employee in a single lump sum payment, less applicable statutory
deductions and tax withholdings.

 

 

(b)

Health benefits as presently provided to Employee at Company’s cost paid through
September 30, 2016, and thereafter should Employee timely elect to continue
coverage under a group health insurance plan sponsored by the Company or one of
its affiliates and timely make the premium payments, Employee may make such
election and pay the full cost of continued coverage under the COBRA for
Employee and any eligible dependents until the earlier of the date Employee is
no longer entitled to continuation coverage under COBRA.

 

 

(c)

Employee shall not be released from the black-out periods for the next financial
reporting quarter following conclusion of the Termination Date or Securities
Exchange Act of 1934, as amended (the “Exchange Act”), trading obligations
typically required for an Employee in this position.

 

 

(d)

Employee shall be responsible for the payment of all payroll taxes, Medicare and
other taxes, and shall indemnify the Company with respect to the payment of all
such amounts. Except as otherwise set forth herein, Employee will not be
entitled to payment of any bonus, vacation or other incentive compensation. Any
tax, penalties or interest as a result thereof shall be the sole responsibility
of Employee who agrees to indemnify and hold harmless the Company with respect
thereto.

   

 

 
 

--------------------------------------------------------------------------------

 

 

3.     Mutual Release. In consideration for the payments and benefits described
above and for other good and valuable consideration, the Parties hereby release
and forever discharge each other and, as to the Company, its Subsidiaries, as
well as its affiliates and all of their respective directors, officers,
employees, members, agents, and attorneys, and as to Employee, all of his heirs,
successors and assigns, of and from any and all manner of actions and causes of
action, suits, debts, claims, and demands whatsoever, in law or equity, known or
unknown, asserted or unasserted, which the Parties ever had, now has, or
hereafter may have on account of Employee’s employment with the Company, the
termination of his employment with the Company, and/or any other fact, matter,
incident, claim, injury, event, circumstance, happening, occurrence, and/or
thing of any kind or nature which arose or occurred prior to the execution of
this Agreement, including, but not limited to, any and all claims for wrongful
termination; breach of any implied or express employment contract; unpaid
compensation of any kind; breach of any fiduciary duty and/or duty of loyalty;
breach of any implied covenant of good faith and fair dealing; negligent or
intentional infliction of emotional distress; defamation; fraud; unlawful
discrimination, harassment; or retaliation based upon age, race, sex, gender,
sexual orientation, marital status, religion, national origin, medical
condition, disability, handicap, or otherwise; any and all claims arising under
arising under Title VII of the Civil Rights Act of 1964, as amended (“Title
VII”); the Equal Pay Act of 1963, as amended (“EPA”); the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”); the Americans with Disabilities Act
of 1990, as amended (“ADA”); the Family and Medical Leave Act, as amended
(“FMLA”); the Employee Retirement Income Security Act of 1974, as amended
("ERISA"); the Sarbanes-Oxley Act of 2002, as amended (“SOX”); the Worker
Adjustment and Retraining Notification Act of 1988, as amended (“WARN”); and/or
any other federal, state, or local law(s) or regulation(s); any and all claims
for damages of any nature, including compensatory, general, special, or
punitive; and any and all claims for costs, fees, or other expenses, including
attorneys' fees, incurred in any of these matters (the “Release”). The Company
acknowledges, however, that Employee does not release or waive any rights to
contribution or indemnity under this Agreement to which he may otherwise be
entitled. The Company also acknowledges that Employee does not release or waive
any claims, and that he retains any rights he may have, to any vested 401(k)
monies (if any) or benefits (if any), or any other benefit entitlement that is
vested as of the Termination Date pursuant to the terms of any Company-sponsored
benefit plan governed by ERISA. Nothing contained herein shall release the
Company from its obligations set forth in this Agreement. This mutual release
will not become effective unless and until the payments and provisions in
paragraph 2(a) herein have been made. Notwithstanding anything herein to the
contrary, the Parties shall not have released each other with respect to any
law, rule or regulation existing or hereafter adopted pursuant to the Dodd-Frank
Wall Street Reform and Consumer Protection Act.

 

4.     Nondisparagement. The Parties agree that they will not disparage,
verbally or in writing, each other, and further Employee will not disparage any
of the Company's current or former employees, officers, managers, executives,
vendors, suppliers, advisors, manufacturers or agents.

 

5.     Confidential Information; Non-Compete; Non-Solicitation; Proprietary
Matters.

 

(i)     Confidential Information. Employee understands and acknowledges that
during the course of his employment by the Company and during the Term of this
Agreement, he had access to Confidential Information (as defined below) of the
Company. Employee agrees that, at no time during the Term or thereafter, will
Employee (a) use Confidential Information for any purpose other than in
connection with services provided under this Agreement or (b) disclose
Confidential Information to any person or entity other than to the Company or
persons or entities to whom disclosure has been authorized by the Company. As
used herein, “Confidential Information” includes all data or material
(regardless of form) with respect to the Company or any of its assets,
prospects, business activities, officers, directors, employees, borrowers, or
clients which is: (a) a trade secret, as defined by the Uniform Trade Secrets
Act: (b) provided, disclosed, or delivered to Employee by the Company, any
officer, director, employee, agent, attorney, accountant, consultant, or other
person or entity employed by the Company in capacity, any client, borrower,
advisor, or business associate of the Company, or any public authority having
jurisdiction over the Company or any business activity conducted by the Company;
or (c) produced, developed, obtained or prepared by or on behalf of Employee or
the Company (whether or not such information was developed in the performance of
the Agreement). Notwithstanding the foregoing, the term “Confidential
Information” shall not include any information, data, or material which, at the
time of disclosure or use, was generally available to the public other than by a
breach of this Agreement, was available to the party to whom disclosed on a
non-confidential basis by disclosure or access provided by the Company or a
third party without breaching any obligations of the Company or such third
party, or was otherwise developed or obtained legally and independently by the
person to whom disclosed without a breach of this Agreement. This Section 6(i)
shall not preclude Employee from disclosing Confidential Information if
compelled to do so by law or valid legal process, provided that if Employee
believes Employee is so compelled by law or valid legal process, Employee will
notify the Company in writing sufficiently in advance of any such disclosure to
allow the Company the opportunity to defend, limit, or otherwise protect its
interests against such disclosure unless such notice is prohibited by law. The
rights and obligations of the Parties under this Section 6(i) shall survive the
expiration or termination of this Agreement for any reason.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(ii)     Non-Compete. Employee agrees that, for a period of three months
following the Effective Date, he will fully comply with and not, directly or
indirectly, engage in or become interested financially in, any line of business
in which the Company was engaged or had a formal plan to enter during the period
of Employee’s employment with the Company, including but not limited to the
business of providing fixed, shared, mobile, or portable wireless broadband,
VoIP, or telecommunication services, either on his own behalf or as an officer,
director, stockholder, partner, consultant, associate, employee, owner, agent,
creditor, independent contractor, or co-venturer of any third party; provided,
however, that Employee shall be entitled to continue to invest in stocks, bonds,
or other securities in any such business (without otherwise participating in
such business) if: (a) such stocks, bonds, or other securities are listed on any
United States securities exchange or are publicly traded in an over the counter
market; and such investment does not exceed, in the case of any capital stock of
any one issuer, five percent of the issued and outstanding capital stock, or in
the case of bonds or other securities, five percent of the aggregate principal
amount thereof issued and outstanding; or (b) such investment is completely
passive and no control or influence over the management or policies of such
business is exercised. The rights and obligations of the Parties under this
Section 6(ii) shall survive the expiration or termination of this Agreement for
any reason. Employee agrees that, for a period of three months following the
Effective Date, he will not, directly or indirectly, for or on behalf of himself
or any third party, solicit any customers of the Company with respect to
products or services competitive with products or services then being sold by
the Company.

 

(iii)     Non-Solicitation. Employee agrees that he will not, at any time during
the 12 months after the Termination Date, for his own account or benefit or for
the account or benefit of any other person, firm or entity, directly or
indirectly, solicit for employment any employee of the Company (or any person
who was an employee of the Company in the 90-day period before such
solicitation) or induce any employee of the Company (or any person who was an
employee of the Company in the 90-day period before such inducement) to
terminate his employment with the Company. Notwithstanding the above, the
restrictions relating to persons employed in the 90-day period referenced in the
parentheticals in the immediately preceding sentence shall not apply to a person
who was a party to an employment agreement with the Company and who terminates
her employment for Good Reason or is terminated by the Company without Cause.
The rights and obligations of the Parties under this Section 6(iii) shall
survive the expiration or termination of this Agreement for any reason.

  

(iv)     Proprietary Matters. Employee expressly agrees that any and all
improvements, inventions, discoveries, processes, or know-how that are generated
or conceived by Employee during the term of his employment or the during the
Term, whether conceived during Employee’s regular working hours or otherwise,
will be the sole and exclusive property of the Company. Whenever requested by
the Company (either during the Term or thereafter), Employee will assign or
execute any and all applications, assignments and/or other documents, and do all
things which the Company reasonably deems necessary or appropriate, in order to
permit the Company to: (a) assign and convey, or otherwise make available to the
Company, the sole and exclusive right, title, and interest in and to said
improvements, inventions, discoveries, processes or know-how; or (b) apply for,
obtain, maintain, enforce and defend patents, copyrights, trade names, or
trademarks of the United States or of foreign countries for said improvements,
inventions, discoveries, processes, or know-how. However, the improvements,
inventions, discoveries, processes, or know-how generated or conceived by
Employee and referred to in the Section 6.1(iv) (except those which may be
included in the patents, copyrights, or registered trade names or trademarks of
the Company) will not be exclusive property of the Company at any time after
having been disclosed or revealed or have otherwise become available to the
public or to a third party on a non-confidential basis other than by a breach of
the Agreement or after they have been independently developed or discussed
without a breach of this Agreement by a third party who has no obligation to the
Company. The rights and obligations of the Parties under this Section 6.1(iv)
shall survive the expiration or termination of this Agreement for any reason.

 

(v)     Injunctive Relief. Employee acknowledges and agrees that any violation
of Sections 6(i) through 6(iv) of this Agreement would result in irreparable
harm to the Company and, therefore, agrees that, in the event of an actual,
suspected, or threatened breach of Sections 6(i) through 6(iv) of this
Agreement, the Company shall be entitled to an injunction restraining Employee
from committing or continuing such actual, suspected or threatened breach. The
parties acknowledge and agree that the right to such injunctive relief shall be
cumulative and shall not be in lieu of, or be construed as a waiver of the
Company’s right to pursue, any other remedies to which it may be entitled in law
or in equity. The Parties agree that for purposes of Sections 6(i) through 6(iv)
of the Agreement, the term “Company” shall include the Company and its
affiliates.

 

 

 
 

--------------------------------------------------------------------------------

 

 

6.     Return of Company Property. Immediately upon the Termination Date,
Employee agrees that he will return to the Company all information and documents
(including electronically stored information) relating to his employment with
the Company, including, but not limited to, all reports, spreadsheets and
presentations. Immediately upon the Termination Date, Employee must return to
the Company all keys, key cards, iPad, cell phones, personal computers/laptops,
jump drives, and other equipment issued or loaned to Employee during his
employment with the Company.

 

7.     Assistance with Claims. Employee agrees that, throughout the Term and
thereafter, Employee will assist the Company in the defense of any claims that
may be made against the Company and will assist the Company in the prosecution
of any claims that may be made by the Company, to the extent such claims may
relate to services performed by Employee for the Company. Employee agrees to
promptly inform the Company if Employee becomes aware of any lawsuits or
potential claims that may be filed against the Company. For any assistance
occurring after termination of Employee’s employment by the Company, the Company
agrees to provide reasonable compensation to Employee for such assistance.
Employee also agrees to promptly inform the Company if asked to assist in any
investigation of the Company (or its actions) that may relate to services
performed by Employee for the Company, regardless of whether a lawsuit has been
filed against the Company with respect to such investigation.

 

8.     Applicable Law and Dispute Resolution. Except as to matters preempted by
ERISA or other laws of the United States of America, this Agreement shall be
interpreted solely pursuant to the laws of the State of New York, exclusive of
its conflicts of laws principles. Each of the Parties hereto irrevocably submits
to the exclusive jurisdiction of the courts of the State of New York, for the
purposes of any suit, action, or other proceeding arising out of this Agreement
or any transaction contemplated hereby. In any such action the prevailing party,
as determined by the trier of fact, shall have its reasonable attorney’s fees
awarded and paid by the non-prevailing party.

  

9.     Entire Agreement. This Agreement may not be changed or altered, except by
a writing signed by both Parties. Until such time as this Agreement has been
executed and subscribed by both Parties hereto: (i) its terms and conditions and
any discussions relating thereto, without any exception whatsoever, shall not be
binding nor enforceable for any purpose upon any party; and (ii) no provision
contained herein shall be construed as an inducement to act or to withhold an
action, or be relied upon as such. This Agreement constitutes an integrated,
written contract, expressing the entire agreement and understanding between the
Parties with respect to the subject matter hereof and supersedes any and all
prior agreements and understandings, oral or written, between the parties.

 

10.     Assignment. Employee has not assigned or transferred any claim he is
releasing, nor has he purported to do so. If any provision in this Agreement is
found to be unenforceable, all other provisions will remain fully enforceable.
This Agreement binds Employee’s heirs, administrators, representatives,
executors, successors, and assigns, and will insure to the benefit of all
Released Parties and their respective heirs, administrators, representatives,
executors, successors, and assigns.

 

11.     Acknowledgement. Employee acknowledges that he: (a) has carefully read
this Agreement in its entirety; (b) has been presented with the opportunity to
consider it for at least twenty-one (21) days; (c) has been advised that
Sichenzia Ross Friedman Ference LLP has acted as counsel to the Company and not
to the Employee, and the Employee has been advised to consult and has been
provided with an opportunity to consult with legal counsel of his choosing in
connection with this Agreement; (c) has been advised to consult and has been
provided with an opportunity to consult with legal counsel of his choosing in
connection with this Agreement; (d) fully understands the significance of all of
the terms and conditions of this Agreement and has discussed them with his
independent legal counsel or has been provided with a reasonable opportunity to
do so; (e) has had answered to his satisfaction any questions asked with regard
to the meaning and significance of any of the provisions of this Agreement; (f)
is signing this Agreement voluntarily and of his own free will and agrees to
abide by all the terms and conditions contained herein; and (f) following his
execution of this Agreement, he has seven (7) days in which to revoke his
release and that, if he chooses not to so revoke, this Agreement shall become
effective and enforceable on the eighth (8th) day following his execution of
this Agreement (the “Effective Date” (subject to paragraph 12(b) above). To
revoke the Release, Employee understands that he must give a written revocation
to the Company, within the seven (7) day period following the date of execution
of this Agreement. If the last day of the revocation period is a Saturday,
Sunday, or legal holiday in the State of New York, then the revocation period
shall not expire until the next following day which is not a Saturday, Sunday or
legal holiday. If Employee revokes the Release, this Agreement will not become
effective or enforceable and Employee acknowledges and agrees that he will not
be entitled to any benefits hereunder, including in Section 2. Employee further
acknowledges that upon any violation of his continuing obligations under Section
5 or Sections 6(i), 6(ii), 6(iii) or 6(iv), Employee shall not be entitled to
any benefits hereunder, including in Section 2, and Employee shall immediately
repay to the Company upon written demand any severance pay or benefits that
already have been paid to Employee.

 

 

 
 

--------------------------------------------------------------------------------

 

 

12.     Notices.      For the purposes of this Agreement, notices, demands and
all other communications provided for in this Agreement shall be in writing and
shall be delivered (i) personally, (ii) by first class mail, certified, return
receipt requested, postage prepaid, or (iii) by overnight courier, with
acknowledged receipt, and properly addressed as follows:

 

If to the Company:

 

Towerstream Corporation

88 Silva Lane

Middletown, Rhode Island 02842

 

If to Employee:

 

Joseph P. Hernon

________________

 

 

13.     Binding Effect. This Agreement will be deemed binding and effective
immediately upon its execution by the Employee; provided, however, that in
accordance with the ADEA, Employee’s waiver of ADEA claims under this Agreement
is subject to the following: the Employee may consider the terms of his waiver
of claims under the ADEA for twenty-one (21) days before signing it and may
consult legal counsel if the Employee so desires. The Employee may revoke his
waiver of claims under the ADEA within seven (7) days of the day he executes
this Agreement. The Employee’s waiver of claims under the ADEA will not become
effective until the eighth (8th) day following the Employee’s signing of this
Agreement. The Employee may revoke his waiver of ADEA claims under this
Agreement by delivering written notice of his revocation, via facsimile and
overnight mail, before the end of the seventh (7th) day following the Employee’s
signing of this Agreement to: Avital Even-Shoshan, Esq., Sichenzia Ross Friedman
Ference LLP, 61 Broadway, 32nd Floor, New York, NY 10006, Fax: 212-930-9725. In
the event that the Employee revokes his waiver of ADEA claims under this
Agreement prior to the eighth (8th) day after signing it, the remaining portions
of this Agreement shall remain in full force in effect, except that the
obligation of the Company to provide the payments and benefits set forth in
Section 2 of this Agreement shall be null and void. The Employee further
understands that if the Employee does not revoke the ADEA waiver in this
Agreement within seven (7) days after signing this Agreement, his waiver of ADEA
claims will be final, binding, enforceable, and irrevocable.

 

THE EMPLOYEE UNDERSTANDS THAT FOR ALL PURPOSES OTHER THAN HIS WAIVER OF CLAIMS
UNDER THE ADEA, THIS AGREEMENT WILL BE FINAL, EFFECTIVE, BINDING, AND
IRREVOCABLE IMMEDIATELY UPON ITS EXECUTION.

 

14.     Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to the other Parties. In the event that any
signature is delivered by facsimile transmission or by an e-mail which contains
a portable document format (.pdf) file of an executed signature page, such
signature page shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.

 

16.      Counsel Representation. The Parties hereto further agree that this
Agreement has been carefully read and fully understood by them. Each Party
hereby represents, warrants, and agrees that he was represented by counsel in
connection with the Agreement, has had the opportunity to consult with counsel
about the Agreement, has carefully read and considered the terms of this
Agreement, and fully understands the same. Employee represents, warrants and
acknowledges that he has retained independent counsel and that counsel to the
Company does not represent Employee.

  

[signature page follows immediately] 

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS HEREOF, the Parties hereby enter into this Agreement and affix their
signatures as of the date first above written.

 

 

TOWERSTREAM CORPORATION

 

 

By: /s/ Philip J. Urso

Signature

 

Philip J. Urso

Printed Name

 

Interim Chief Executive Officer

Title

 

June 3, 2016

Date Signed

JOSEPH P. HERNON

 

 

By:  /s/ Joseph P. Hernon

Signature

 

Joseph P. Hernon

Printed Name

 

 

 

 

June 3, 2016

Date Signed

 

 